                                         Entered on Docket
                                         January 10, 2019
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                     The following constitutes the order of the Court.
                                       Signed: January 10, 2019
 3
 4                                     ___________________________________________
                                       William J. Lafferty, III
 5                                     U.S. Bankruptcy Judge

 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
12
13   In re                       )            Case No. 17-43041 WJL
                                 )            Chapter 11
14   Twila McEachin Lankford,    )
                                 )            Adversary Proceeding No. 18-04057
15                  Debtor.      )
                                 )            ORDER AFTER TRIAL
16                               )
                                 )            TRIAL HELD:
17   Twila McEachin Lankford,    )
                                 )            January 8, 2019
18                  Plaintiff    )            9:00 a.m.
                                 )            United States Bankruptcy Court
19             v.                )            1300 Clay Street, Courtroom 220
                                 )            Oakland, CA 94612
20   Lavette Lankford and Trecine)
     Lankford,                   )
21                               )
                    Defendants. )
22                               )
23
24                                  ORDER AFTER TRIAL
25        On January 8, 2019, the Court held trial in the above-
26   captioned adversary proceeding.            The appearances made at trial were
27   noted on the record.       Trial concluded, and for the reasons stated
28   on the record, IT IS ORDERED THAT:



Case: 18-04057   Doc# 60   Filed: 01/10/19   Entered: 01/10/19 10:53:37       Page 1 of 3
 1   (1)   Defendants and Counsel for Plaintiff shall each file a post
 2         trial brief on or before the end-of-day on Tuesday,
 3         January 15, 2019.       The matter will then be taken under
 4         submission.
 5   (2)   Upon review of the parties’ briefs, the Court will schedule a
 6         status conference for the purpose of delivering an oral
 7         ruling.   The parties will be notified of the date and time of
 8         the status conference by written order.
 9               Accordingly, the Court again reminds all parties that
10         Bankruptcy Local Rule 1001-2 mandates that any party whose
11         address changes while an action is pending promptly file with
12         the Court and serve upon all opposing parties a Notice of
13         Change of Address specifying the new address.
14   (3)   The status conference in the associated bankruptcy case,
15         Case No. 17-43041 WJL, is continued accordingly.                 The status
16         conference in the associated bankruptcy case will commence at
17         the conclusion of the above-referenced status conference re
18         oral ruling.
19
20                                     *END OF ORDER*
21
22
23
24
25
26
27
28
                                               -2-

Case: 18-04057   Doc# 60   Filed: 01/10/19   Entered: 01/10/19 10:53:37   Page 2 of 3
 1                                  COURT SERVICE LIST
 2   Twila McEachin Lankford
     1016 Arlington Avenue
 3   Oakland, CA 94608
 4   Lavette Lankford
     2116 High Street, Apt. 7
 5   Oakland, CA 94601
 6   Lavette Lankford
     5704 Los Angeles Street
 7   Oakland, CA 94608
 8   Trecine Lankford
     5708 Los Angeles Street
 9   Oakland, CA 94608
10   Matthew J. Webb
     Law Offices of Matthew J. Webb
11   1382 A St.
     Hayward, CA 94541
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case: 18-04057   Doc# 60   Filed: 01/10/19   Entered: 01/10/19 10:53:37   Page 3 of 3
